FLETCHER, Chief Judge
(concurring in the result):
I concur in the result reached by Judge Cook.
I cannot agree with his mathematical approach to the Burton1 issue. I echo my thinking set forth in my opinion in United States v. Roman, 5 M.J. 385, 389 (C.M.A.1978): “Speedy trial is never a matter of mere mathematics, whether the total falls short of or exceeds an arbitrary magic figure.” My reading of this record does not disclose any lack of diligence on the part of the Government to bring the accused to trial.
Looking at the Frederick2 question, I find, upon studying all the evidence, that I cannot find as a matter of law that there was a fair risk of prejudice to the appellant by the use of the standard of mental responsibility set forth in the trial judge’s instructions.3

. United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971).


. United States v. Frederick, 3 M.J. 230 (C.M.A.1977).


. United States v. Frederick, supra at 238.